 



Exhibit 10.2
CONSULTING AGREEMENT

     This Consulting Agreement (“Agreement”), dated as of February 28, 2002 (the
“Effective Date”), is between Ace Cash Express, Inc., a Texas corporation (the
“Company”), and R. Edward McCarty, an individual resident of the State of Texas
(“McCarty”). The Company and McCarty are hereinafter referred to as the
“Parties.”

     WHEREAS, the Company wishes to obtain McCarty’s services as a consultant,
upon the Company’s request, regarding various aspects of the Company’s business
with which McCarty is familiar as a result of his previous long-term employment
with the Company;

     WHEREAS, the Company wishes to obtain McCarty’s covenants not to engage in
certain activities that are competitive with the Company’s business or that
interfere with the Company’s business and relationships;

     NOW, THEREFORE, in consideration of the foregoing and the covenants set
forth in this Agreement, the Parties hereby agree as follows:

     1.     Consulting Services: McCarty shall, for the three consecutive years
after the Effective Date, consult with the Company and its agents (including its
attorneys), and provide to the Company and its agents such assistance, as the
Company or its agents may reasonably request from time to time in connection
with or relating to the Company’s operations, certain of the Company’s
third-party relationships, and litigation or regulatory proceedings involving
the Company. The consulting services shall include, as requested:



  (a)   McCarty’s advice regarding and involvement in helping to manage and
resolve the Company’s franchise-related issues and matters, including
franchising strategy, franchise selection, and relationships with franchisees;  
  (b)   McCarty’s review of copies of certain internal operational and financial
reports and information provided to him, typically no less frequently than
monthly, and his advice to executive officers of the Company regarding the
subject matter of the reports and information;     (c)   McCarty’s assistance in
maintaining relationships with the Company’s suppliers or vendors and employees;
and     (d)   McCarty’s review of and advice regarding correspondence and other
materials provided to him relating to the Company’s litigation and regulatory
proceedings, especially those regarding the Company’s relationship with Goleta
National Bank.

The Company’s payments of amounts and provision of benefits to McCarty, as
described in paragraphs 5(a) and 5(b) below, shall constitute compensation to
McCarty for all of these consulting services. This paragraph shall not apply,
however, to any actions that McCarty takes

1



--------------------------------------------------------------------------------



 



or must take as a separate party to any of such litigation or regulatory
proceedings in which the Company is also involved.

     2.     Trade Secrets: The Parties acknowledge and agree that, during the
consulting relationship hereunder, the Company will provide and make available
to McCarty, and McCarty will have access to and become familiar with, various
trade secrets and proprietary and confidential information of the Company, the
Company’s direct and indirect subsidiaries (the “Subsidiaries”), and their
affiliates, including processes, computer programs, compilations of information,
records, sales procedures, customer requirements, pricing techniques, customer
lists, identity of employees, methods of doing business, and other confidential
information (collectively, “Trade Secrets”) which are owned by the Company, the
Subsidiaries, and/or their affiliates and regularly used in the operation of
their business, and as to which the Company, the Subsidiaries, and/or their
affiliates take precautions to prevent dissemination to persons other than
certain directors, officers, partners, managers, members, and employees. McCarty
acknowledges and agrees that the Trade Secrets (a) are secret and not known in
the industry; (b) give the Company, the Subsidiaries, and/or their affiliates an
advantage over competitors who do not know or use the Trade Secrets; (c) are of
such value and nature as to make it reasonable and necessary to protect and
preserve the confidentiality and secrecy of the Trade Secrets; and (d) are
valuable and special and unique assets of the Company, the Subsidiaries, and/or
their affiliates, the disclosure of which could cause substantial injury and
loss of profits and goodwill to the Company, the Subsidiaries and/or their
affiliates. McCarty may not use in any way or disclose any of the Trade Secrets,
directly or indirectly, during the consulting relationship or at any time
thereafter, except (i) as required in connection with a judicial or
administrative proceeding or in connection with rendering the consulting
services described in paragraph 1 above, or (ii) if the information becomes
public knowledge other than as a result of an unauthorized disclosure by
McCarty. All files, records, documents, information, data, and similar items
relating to the business of the Company, whether prepared by McCarty or
otherwise coming into his possession, will remain the exclusive property of the
Company, and in any event must be promptly delivered to the Company upon the
expiration or termination of the consulting relationship under this Agreement.
McCarty agrees upon his receipt of any subpoena, process, or other request to
produce or divulge, directly or indirectly, any Trade Secrets to any entity,
agency, tribunal, or person, McCarty shall timely notify and promptly hand
deliver a copy of the subpoena, process or other request to the Company. For
this purpose, McCarty irrevocably nominates and appoints the Company (including
any attorney retained by the Company), as his true and lawful attorney-in-fact,
to act in McCarty’s name, place and stead to perform any act that McCarty might
perform to defend and protect against any disclosure of any Trade Secret.

     3.     Noncompetition Covenant:



  (a)   During the consulting relationship hereunder and the three consecutive
years after the expiration or termination of the consulting relationship
(collectively, the “Restricted Period”), McCarty shall not, anywhere within the
Restricted Territory (as defined below), directly or indirectly engage in any
activity which, or any activity for any enterprise or entity a material part of
the business of which, is a Competing Business (as defined below). The activity
prohibited by the preceding sentence includes any kind of ownership (other than
ownership of less than 1% of a class of publicly traded securities) in or of, or
acting as a director, officer, agent,

2



--------------------------------------------------------------------------------



 





      employee, or consultant of or for, any enterprise or entity referred to in
the preceding sentence. For the purpose of this paragraph 3(a), the “Restricted
Territory” means, collectively, Dallas County, Texas; each county (or equivalent
subdivision) of any state, district, or territory of the United States of
America in which the Company or any of the Subsidiaries has any retail location;
and each county (or equivalent territory) adjacent to any of the preceding
counties (or equivalent territories). Also for the purpose of this paragraph
3(a), “Competing Business” means any business that is competitive with (i) any
business conducted by the Company or any of its Subsidiaries as of the Effective
Date, (ii) any business that the Company or any of its Subsidiaries plans, as of
the Effective Date, to conduct in the future if McCarty has been involved,
before the Effective Date, in formulating or implementing those plans, and
(iii) any business conducted, or any plan to conduct business, by the Company or
any of its Subsidiaries, in addition to or different than any business or any
plan described in either of the two preceding clauses, during the consulting
relationship hereunder if McCarty renders any consulting time or effort for the
Company regarding that additional or different business or plan. Further, for
the purpose of this paragraph 3(a), “indirectly” means the performance of
services by any business or entity in which McCarty either owns or possesses
more than a 1% interest in profits, losses, or capital or is a partner, or for
which McCarty acts as officer, director, agent, or representative, or to which
McCarty provides consulting or advisory services.     (b)   McCarty acknowledges
and agrees that, in light of the Company’s covenants herein and other applicable
circumstances, the restrictions imposed in this paragraph 3 are reasonable, are
prompted by the Company’s desire to protect its legitimate business interests
(including the Trade Secrets), and will not be unduly burdensome to him.

     4.     Nonsolicitation Covenants:



  (a)   During the Restricted Period, McCarty shall not directly or indirectly
solicit, divert, or appropriate to or for any Competing Business (as defined in
paragraph 3(a) above) the financial services business of any customer of the
Company, or in any manner solicit or induce any customer, franchisee, supplier,
or other person with a business relationship with the Company to cease that
business relationship with the Company or to refuse in the future to conduct
business with the Company. In this paragraph 4, “indirectly” is used as defined
in paragraph 3(a) above.     (b)   During the Restricted Period, McCarty shall
not directly or indirectly solicit, recruit, or employ any employee or regular
consultant of the Company, or in any other manner attempt to induce any employee
or regular consultant of the Company to leave the employ of the Company or cease
his or her consulting or other business relationship with the Company, unless
such person has not been employed by or provided consulting services to the
Company at least 12 months

3



--------------------------------------------------------------------------------



 





      before any solicitation, recruitment, or employment by McCarty or any
entity or enterprise with which McCarty is in any way associated.     (c)  
McCarty acknowledges and agrees that, in light of the Company’s covenants herein
and other applicable circumstances, the restrictions imposed in this paragraph 4
are reasonable, are prompted by the Company’s desire to protect its legitimate
business interests (including the Trade Secrets), and will not be unduly
burdensome to him.

     5.     Payments and Benefits to McCarty: In consideration for all of
McCarty’s covenants herein:



  (a)   For McCarty’s consulting services, the Company shall pay McCarty during
the term of the consulting relationship, by checks drawn on one or more accounts
of the Company, 36 monthly installments of $8,680.58 each on or before the first
day of each calendar month, beginning March 1, 2002.     (b)   For McCarty’s
consulting services, the Company shall reimburse McCarty his reasonable
out-of-pocket expenses incurred in rendering the consulting services described
in paragraph 1 above in accordance with the Company’s reimbursement policies and
procedures in effect at the time.     (c)   For McCarty’s noncompetition and
nonsolicitation covenants in this Agreement applicable during that portion of
the Restricted Period which is the three-consecutive-year period after the
expiration or termination of the consulting relationship (the “Post-consulting
Period”), the Company shall pay McCarty during the Post-consulting Period, by
checks drawn on one or more accounts of the Company, 36 monthly installments of
$8,680.58 each on or before the 1st day of each calendar month, beginning on the
first day of the first full calendar month of the Post-consulting Period. The
Company’s obligation to make such payments shall not apply if the consulting
relationship is terminated by McCarty’s death and shall cease if McCarty dies
during the Post-consulting Period.

     6.     Independent Contractor; Tax Consequences of Payments:



  (a)   The consulting services rendered by McCarty under this Agreement shall
be provided as an independent contractor to the Company, and nothing in this
Agreement creates or shall be deemed to create the relationship of partners,
joint venturers, employer-employee, or principal-agent between the Parties.
McCarty shall have no authority, without the prior written consent of an
executive officer of the Company, to (i) create any obligation or responsibility
on the part of the Company, (ii) legally bind or obligate the Company in any
other manner, or (iii) supervise or direct any of the Company’s employees.    
(b)   The Company shall not withhold taxes or FICA from any of the payments and
benefits described in paragraph 5 above or report those items as income to
McCarty. McCarty shall be responsible for filing all necessary tax returns and

4



--------------------------------------------------------------------------------



 





      remitting amounts due to the proper taxing authorities for any federal,
state, and local tax (including social security tax) owed by him with respect to
the payments and benefits made to him by the Company hereunder. McCarty agrees
to indemnify the Company against, and hold the Company harmless from taxes, and
any penalties and interest, assessed against the Company resulting from the
Parties’ tax treatment of the payments and benefits described in paragraph 5
above.

     7.     Term and Termination of Consulting Relationship:



  (a)   The term of the consulting relationship expressed in this Agreement
shall commence on the Effective Date and continue until, and shall expire upon,
the third anniversary of the Effective Date, unless the consulting relationship
is sooner terminated in accordance with paragraph 7(b) or paragraph 7(c) below.
    (b)   The Company may, upon written notice to McCarty, terminate the
consulting relationship upon the Company’s determination that (i) McCarty has
refused or willfully and intentionally failed to render the consulting services
to the Company described in paragraph 1 above or has otherwise breached this
Agreement to any material extent, and if such refusal, failure, or breach is
curable or remediable, such refusal, failure, or breach continues without cure
or remedy after ten business days’ notice to McCarty by the Company, or
(ii) McCarty is unable to continue to render consulting services because of any
physical or mental injury, illness, or disability that extends for at least
three consecutive months. The consulting relationship in this Agreement shall
also terminate upon McCarty’s death.     (c)   McCarty may, upon written notice
to the Company, terminate the consulting relationship upon (i) any failure by
the Company to make any of the payments or provide any of the benefits described
in paragraphs 5(a) and 5(b) above that continues, without cure or remedy, after
ten business days’ notice of failure to the Company by McCarty, or (ii) a Change
in Control, as defined in Exhibit A to this Agreement.     (d)   In the event of
the termination of the consulting relationship, McCarty shall be entitled to all
amounts payable and benefits to be provided to him under paragraphs 5(a) and
5(b) above through the calendar month in which the termination is effective.
Except for such amounts, and except as provided in paragraph 5(c) above or
paragraph 7(e) below, the Company shall have no further obligation to pay any
amount or provide any other benefit under this Agreement. Upon McCarty’s death,
any amount that may be due to him under this Agreement shall be paid to his
administrators, heirs, legatees, or personal representatives, as may be
appropriate.     (e)   If the consulting relationship is terminated by McCarty
upon a Change in Control, then the Company shall pay McCarty the sum of all of
the remaining monthly installments described in paragraphs 5(a) and 5(c) above
that are due after the

5



--------------------------------------------------------------------------------



 





      date of the termination of the consulting relationship. Such payment shall
be made in a lump sum in cash, by certified or cashier’s check, or by wire
transfer of immediately available funds to an account designated by McCarty.
Nevertheless, if McCarty should breach or violate any of his covenants in
paragraphs 3 and 4 above or should die at any time during the Restricted Period,
McCarty (or his legal successor or successors) shall be obligated to immediately
pay the Company (or its legal successor) an amount equal to the sum of all of
the monthly installments that (in the absence of the payment to McCarty in
accordance with the first two sentences of this paragraph 7(e)) would have been
payable to McCarty for and after the month during which such breach or violation
or his death occurred. If McCarty must pay such amount because of a breach or
violation of a covenant, then he shall also be obligated to pay interest on such
amount, accruing from the date that payment was made to McCarty in accordance
with the first two sentences of this paragraph 7(e), at the prime rate publicly
announced by Wells Fargo Bank Texas, National Association, in effect on the date
of such breach or violation (or, if less, the maximum rate permitted by law).
McCarty shall pay the amount or amounts due in cash, by certified or cashier’s
check, or by wire transfer of immediately available funds to an account
designated by the Company.     (f)   The respective rights and obligations of
the Parties under this Agreement shall survive the expiration or termination of
the consulting relationship to the extent necessary to give full effect to those
rights and obligations. Without limiting the generality of the preceding
sentence, the respective rights and obligations of the Parties under paragraphs
3 and 4 above, (except as otherwise provided in paragraph 7(e) above) under
paragraph 5(c) above, and (if applicable) under paragraph 7(e) above shall
survive the expiration or termination of the consulting relationship. A Party’s
exercise of its or his right to terminate the consulting relationship shall not
be that Party’s exclusive right or remedy in the event of the other Party’s
failure to perform or breach of its obligations under this Agreement.

     8.     Assignment: This Agreement is personal to McCarty, and he may not
assign or delegate any of his rights or obligations hereunder without the
Company’s prior written consent. The Company may assign or delegate its rights
and obligations hereunder to any successor or successors to all or substantially
all of the business and assets of the Company or to any entity that controls, is
controlled by, or is under common control with the Company so long as that
entity is capable of performing the obligations of the Company under this
Agreement. Subject to the foregoing, the rights and obligations under this
Agreement shall inure to the benefit of, and shall be binding upon, the heirs,
legatees, successors, representatives, and permitted assigns of the respective
Parties.

     9.     Severability and Reformation: The Parties intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future law, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision were never a part hereof; this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part

6



--------------------------------------------------------------------------------



 



hereof; the remaining provisions of this Agreement shall remain in full force
and effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance; and, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added as a part of this Agreement a
provision as similar in its terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid, and enforceable. Without
limiting the generality of the preceding sentence, if a court of competent
jurisdiction determines that the scope of any restriction in paragraphs 3 and 4
above is too broad to be enforced as written, the Parties intend that the court
reform the restriction to such narrower scope as it determines to be reasonable
and enforceable.

     10.     Notices: Any notice or other communication to be given under this
Agreement by one Party to the other must be in writing and must be (a)
personally delivered, (b) mailed by registered or certified mail, postage
prepaid with return receipt requested, (c) delivered by a reputable courier
service, or (d) transmitted by facsimile, in any event to the address or
facsimile number set forth below (or to such other address or facsimile number
as may have been designated by either or both of the Parties from time to time
in accordance with this paragraph 10):

              If to the Company:   Ace Cash Express, Inc.
1231 Greenway Drive
Suite 600
Irving, Texas 75038
Attention: Chief Executive Officer
Facsimile Number: (972) 550-5150               If to McCarty:   Mr. R. Edward
McCarty
1604 Oak Meadow
Irving, Texas 75061
Facsimile Number: (     )      -     

Any notice or other communication delivered personally or by courier service
shall be deemed given and received as of actual receipt. Any notice or other
communication mailed as described above shall be deemed given and received three
business days after mailing or upon actual receipt, whichever is earlier. Any
notice or other communication transmitted by facsimile shall be deemed given and
received upon receipt of the transmission confirmation by the sender.

     11.     Amendments and Waivers: No amendment or modification of this
Agreement will be valid or binding upon the Parties unless it is in writing and
signed by both of the Parties. No waiver of any term or condition of this
Agreement, or of any performance or nonperformance of this Agreement, shall be
binding unless the waiver is in writing and signed by the Party against which
the waiver is to be enforced. Any waiver of any breach of any provision of this
Agreement will not operate or be construed as a waiver of any other or any
subsequent breach.

     12.     Certain Defined Terms: As used in this Agreement, (a) “include” and
“including” do not denote or imply any limitation, (b) “business day” means any
Monday through Friday other than any such day on which the executive offices of
the Company are closed, and (c)

7



--------------------------------------------------------------------------------



 



“herein,” “hereof,” “hereunder,” and similar terms are references to this
Agreement as a whole and not to any particular provision of this Agreement.

     13.     Governing Law and Venue: This Agreement shall be governed by,
enforced under, and construed in accordance with the laws of the State of Texas,
except only to the extent preempted by federal law. Venue for any action or
proceeding relating to this Agreement or the consulting relationship hereunder
shall lie exclusively in courts in Dallas County, Texas.

     14.     Entire Agreement. This Agreement (with Exhibit A hereto) contains
the entire agreement of the Parties as to the subject matter hereof and
supersedes all prior agreements and understandings, whether oral or written,
between the Parties with respect to the subject matter hereof. Exhibit A is an
integral part of this Agreement.

     15.     Statement of Understanding: By executing this Agreement, McCarty
acknowledges that (a) he has consulted with, or has had sufficient opportunity
to consult with, an attorney of his own choosing regarding the terms of this
Agreement; (b) he has read this Agreement and fully understands its terms and
their import; (c) the consideration provided for herein is good and valuable;
and (d) he is entering into this Agreement voluntarily, of his own free will,
and without any coercion, undue influence, threat, or intimidation of any kind
or type whatsoever.

EXECUTED this 28th day of February, 2002.

        /s/ R. E. McCarty


--------------------------------------------------------------------------------

R. EDWARD MCCARTY               ACE CASH EXPRESS, INC.               By: /s/
Donald H. Neustadt


--------------------------------------------------------------------------------

Donald H. Neustadt, Chief Executive Officer

8



--------------------------------------------------------------------------------



 



Exhibit A to Consulting Agreement

“Change in Control” means the occurrence of any one or more of the following:



(i)   Any Person becomes an Acquiring Person, except as the result of (A) any
acquisition of Voting Securities of the Company by the Company or (B) any
acquisition of Voting Securities of the Company directly from the Company (as
authorized by the Board).   (ii)   Individuals who constitute the Incumbent
Board cease for any reason to constitute at least a majority of the Board; and
for this purpose, any individual who becomes a member of the Board after the
Effective Date whose election, or nomination for election by holders of the
Company’s Voting Securities, was approved by the vote of at least a majority of
the individuals then constituting the Incumbent Board shall be considered a
member of the Incumbent Board (except that any such individual whose initial
election as director occurs as the result of an actual or threatened election
contest, within the meaning of Rule 14a-11 under the Exchange Act, or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered).   (iii)   The
consummation of a reorganization, merger, share exchange, consolidation, or sale
or disposition of all or substantially all of the assets of the Company unless,
in any case, the Persons who or which Beneficially Own the Voting Securities of
the Company immediately before that transaction Beneficially Own, directly or
indirectly, immediately after the transaction, at least 75% of the Voting
Securities of the Company or any other corporation or other entity resulting
from or surviving the transaction (including a corporation or other entity
which, as the result of the transaction, owns all or substantially all of Voting
Securities of the Company or all or substantially all of the Company’s assets,
either directly or indirectly through one or more subsidiaries) in substantially
the same proportion as their respective ownership of the Voting Securities of
the Company immediately before that transaction.   (iv)   The Company’s
shareholders approve a complete liquidation or dissolution of the Company.

For the purposes of the preceding definition, the following terms have the
corresponding meanings:

“Acquiring Person” means any Person (other than an Excluded Person) who or
which, alone or together with all Affiliates and Associates of that Person, is
the Beneficial Owner of 25% or more of the Voting Securities of the Company then
outstanding.

“Affiliate” and “Associate” have the respective meanings ascribed to them in
Rule 12b-2 under the Exchange Act.

A-1



--------------------------------------------------------------------------------



 



“Beneficial Owner” means beneficial owner as defined in Rule 13d-3 under the
Exchange Act. (“Beneficially Owns” has the correlative meaning.) Any calculation
of the number of Voting Securities outstanding at any particular time, including
for purposes of determining the particular percentage of such outstanding Voting
Securities of which any Person is the Beneficial Owner, shall be made in
accordance with the last sentence of Rule 13d-3(d)(1)(i) under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means:



(i)   McCarty or any group (within the meaning of Section 13(d)(3) of the
Exchange Act) of which McCarty is a member;   (ii)   any Person that controls
(as defined in Rule 12b-2 under the Exchange Act) the Company as of the date of
the Agreement or any group of which any such Person is a member;   (iii)   any
employee-benefit plan, or related trust, sponsored or maintained by the Company
or any of its Subsidiaries, or any trustee or other fiduciary thereof; or   (iv)
  any corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of the Voting Securities of the Company.

“Incumbent Board” means the members of the Board on the Effective Date (subject,
however, to clause (ii) of the definition of “Change in Control”).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, or other entity, including any successor (by merger or
otherwise) of such entity.

“Subsidiary” means a corporation or other entity, whether incorporated or
unincorporated, of which at least a majority of the Voting Securities is owned,
directly or indirectly, by the Company.

“Voting Securities” means securities or other interests having by their terms
ordinary voting power to elect members of the board of directors of a
corporation or individuals serving similar functions for a noncorporate entity.

A-2